            Case 1:20-mj-06618-MPK Document 1-1 Filed 10/20/20 Page 1 of 5



               AFFIDAVIT OF SPECIAL AGENT JOSEPH LOSAVIO, JR. IN
              SUPPORT OF APPLICATION FOR A CRIMINAL COMPLAINT

        I, Joseph Losavio, Jr., having been duly sworn, do hereby depose and state as follows:

                                        Agent Background

        1.      I am a Special Agent with the Department of Health and Human Services, Office

of Inspector General, Office of Investigations (“HHS-OIG”) and have been so employed since

February 2011. I have successfully completed a training program in conducting criminal

investigations at the Federal Law Enforcement Training Center in Brunswick, Georgia. In 2007, I

graduated from the Bridgewater State College with a B.S. degree in Criminal Justice. My current

duties as an HHS-OIG Special Agent include conducting investigations involving allegations of

fraud involving health care benefit programs such as Medicare and Medicaid. Due to my training,

experience, and conversations with other law enforcement officers, I am familiar with the

methods, routines, and practices of persons who fraudulently obtain or assume false identities.

        2.      I am also a member of the Document and Benefit Fraud Task Force (“DBFTF”)

of Homeland Security Investigations (“HSI"), a specialized field investigative group comprised of

personnel from various state, local, and federal agencies with expertise in detecting, deterring, and

disrupting organizations and individuals involved in various types of document, identity, and

benefit fraud schemes. DBFTF is currently investigating suspected aliens who are believed to

have obtained stolen identities of United States citizens living in Puerto Rico and used those

identities to obtain public benefits, which they would not otherwise be eligible to receive,

including Massachusetts Registry of Motor Vehicles (“RMV”) identity documents, Social

Security numbers (“SSNs”), MassHealth benefits, public housing benefits, and unemployment

benefits.
          Case 1:20-mj-06618-MPK Document 1-1 Filed 10/20/20 Page 2 of 5



                                          Purpose of Affidavit

        3.      I submit this affidavit in support of an application for a criminal complaint

charging John DOE with (1) False Representation of a Social Security Number, in violation of 42

U.S.C. § 408(a)(7)(B), and (2) Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A.

        4.      This affidavit is based on my personal knowledge, information provided to me by

other law enforcement officers and federal agents, and my review of records described herein.

This affidavit is not intended to set forth all of the information that I have learned during this

investigation, but includes only the information necessary to establish probable cause for the

requested complaint.

                                             Probable Cause

                                         The RMV Application

        5.      On November 9, 2016, an individual, John DOE, appeared in person at the

Massachusetts RMV office located in Roslindale and submitted a Change of Information

application for a Massachusetts Driver’s License. On the application, DOE identified himself

with the name J.A.M.M., date of birth xx/xx/1970, and SSN xxx-xx-9819. 1 DOE signed the

application under penalty of perjury. A photograph of DOE was taken on August 13, 2013, as

part of a prior application for the renewal of a Massachusetts Driver’s License in the name of

J.A.M.M. That photograph was stored in the RMV’s database. As a result of the November 9,

2016, application, a duplicate Massachusetts Driver’s License, number Sxxxx2493, was issued

by the RMV to DOE in the name J.A.M.M. The photograph taken on August 13, 2013, in

connection with the application for the renewal of a Massachusetts Driver’s License in the name


1
  The identity of the victim, J.A.M.M., is known to the Government. These initials represent the victim’s
first name, middle name, paternal last name, and maternal last name. In order to protect the victim’s
privacy, only the initials “J.A.M.M.” and “J.M.M.” are used in this affidavit to reflect the variations of the
victim’s full name that were used by DOE.

                                                      2
         Case 1:20-mj-06618-MPK Document 1-1 Filed 10/20/20 Page 3 of 5



of J.A.M.M., was associated with the duplicate driver’s license issued on November 9, 2016, in

the name of J.A.M.M.

        6.     On September 24, 2020, law enforcement agents conducted surveillance in the

vicinity of Granfield Avenue, Roslindale, Massachusetts. Law enforcement agents observed an

individual they believed to be DOE, based on a comparison to the RMV photo of DOE taken

August 13, 2013, in the name of J.A.M.M., walk from the driveway area of a residence located

on Granfield Avenue toward the street.

                               Other Use of the J.M.M. Identity

       7.      The Medicaid Program is a joint federal-state program that provides health

coverage to certain categories of people, including eligible low-income adults, children, pregnant

women, the elderly, and people with disabilities. Medicaid is administered by the states,

according to federal requirements, and is funded jointly by the states and the federal government.

MassHealth is the Medicaid Program in Massachusetts.

       8.      According to MassHealth records, between July 2011 and March 2018, at least

two applications for MassHealth benefits were submitted to MassHealth in the name of J.M.M.

Each application filed in the J.M.M. name listed a date of birth of xx/xx/1970 and a SSN of xxx-

xx-9819. On or about June 3, 2017, an application for MassHealth benefits was submitted to

MassHealth in the J.M.M. identity. That application included a copy of a Massachusetts Driver’s

License in the J.A.M.M. identity bearing the number Sxxxx2493.

                                 Confirmation of a Valid SSN

       9.      The Social Security Administration (“SSA”), Office of Inspector General has

confirmed that SSN xxx-xx-9819 is a valid SSN that was assigned to J.M.M.




                                                3
         Case 1:20-mj-06618-MPK Document 1-1 Filed 10/20/20 Page 4 of 5



                              Identification of the True J.A.M.M.

        10.    The Department of Homeland Security conducted a search of the Driver and

Vehicle Information Database (“DAVID”), which includes driver’s licenses and identification

cards issued in Puerto Rico, for identity documents issued in the name of J.M.M. The search

revealed that Puerto Rico Identification Card number xxx1146 was issued to an individual in the

name J.A.M.M., with a date of birth of xx/xx/1970, and SSN xxx-xx-9819. I have examined the

photograph associated with that DAVID record and conclude that the individual depicted in that

photograph is not the same as the individual depicted in the RMV photograph referenced above

in paragraph 5.

        11.    On October 1, 2020, a Special Agent in Puerto Rico interviewed an individual

identified as J.A.M.M. in Carolina, Puerto Rico. The Special Agent used the DAVID

photograph referenced above in paragraph 10 to identify J.A.M.M. J.A.M.M. stated that he was

born in San Juan, Puerto Rico, his SSN is xxx-xx-9819, and his date of birth is xx/xx/1970.

J.A.M.M. stated that he has never traveled to the continental United States and that he has never

lived anywhere outside of Puerto Rico. J.A.M.M. reported that he has never applied for a

Massachusetts Driver’s License, a Massachusetts Identification Card, nor MassHealth benefits.

                                           Conclusion
        12.    Based on the foregoing, I have probable cause to believe that, on or about

November 9, 2016, John DOE (1) falsely represented, with intent to deceive and for any purpose,

a number to be the Social Security account number assigned by the Commissioner of Social

Security to him, when in fact such number is not the Social Security account number assigned by

the Commissioner of Social Security to him, in violation of 42 U.S.C. § 408(a)(7)(B); and, (2)

knowingly transferred, possessed and used, during and in relation to any felony violation



                                                 4
         Case 1:20-mj-06618-MPK Document 1-1 Filed 10/20/20 Page 5 of 5



enumerated in 18 U.S.C. 1028A(c), and without lawful authority, a means of identification of

another person in violation of 18 U.S.C. § 1028A.

       Sworn to under the pains and penalties of perjury.

                                               /s/ Joseph Losavio, Jr.
                                             ____________________________
                                             JOSEPH LOSAVIO, JR.
                                             Special Agent
                                             U.S. Department of Health and Human Service/OIG



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                        20 2020.
telephone on October ____,


____________________________________
HONORABLE M. PAGE KELLEY
Chief United States Magistrate Judge




                                                5
